Fowler, J.,
delivered the opinion of the Court.
The case which is presented by this appeal belongs to a class than which there is none more important It is an attempt to set aside a deed which the grantor alleges was the result entirely of the confidential or fiduciary relation the grantee, her son, occupied towards her, and of his influence-over her, and she charges that he took advantage of the condition of excitement, distress and fear into which she was thrown by an anonymous letter, to procure the execution of *146the deed by her to him and that he procured said deed by the exercise of undue influence upon her at a time when she was too weak from age, infirmity, fear and excitement to withstand said influence or appreciate what she was doing.
The principles which must govern in such cases as this have been so often and so clearly announced by this Court that the law upon the subject may be considered settled in this State. Indeed we do not understand that there is any difference between counsel as to the law of the case; but there is a very wide difference between them as to the facts or more properly speaking, as to the conclusions to be drawn therefrom.
The Court below dismissed the bill and this is the plaintiff’s appeal.
The answer of the defendants admits, and the case comes before us on the concession on all hands, that a confidential relation existed between the grantor and grantee. The latter was the eldest son of the former and therefore her voluntary deed to him was prima facie void, and the burden is on him to establish that it was the free, voluntary, unbiased act of the grantor. Whitridge v. Whitridge, 76 Md. 73. The fact on which the whole case turns is the anonymous letter, and the effect it had upon the plaintiff, in causing her as she alleges, to make the deed in question. The letter is as follows:
Chestertown, Md.
Mrs. Reed:
As a friend I would like to tell you of some of the things I have heard, one is that' Fanny has lost her case and that A1 Jones intends to sue you for slander. Now my advice to you is make over your property to your children or in trust to your grandchildren if he does not win his suit you can get it back and if he does win it you will lose every thing you have; this must be done quickly or it will be too late, as Court commences in a few days. A Friend.”
It appears that when the plaintiff received this letter she at once showed it to her son, the defendant, and he advised her immediately to see her counsel a most respectable member of the Kent County Bar. It may be conceded that if the deed was in fact the fruit of this letter, the Court should not hesitate to *147declare the deed void and set it aside. But although the counsel for the appellant made a most ingenious and forcible argument upon this point we do not think the conclusion he reached is supported by the weight of the testimony. It is true she .says that she was greatly frightened by the threats of suit contained in the letter, and that she consulted Mr. Beck, her counsel, for the purpose of conveying all of her property to her children and grandchildren. He refused to sanction this course, he says, for two reasons, first, it would strip her of her entire estate, and, second, that if her son-in-law', A. O. Jones, obtained judgment against her in the threatened slander suit he could have the deed set aside for fraud. But it must be remembered that Mr. Beck testified clearly and distinctly that after he had refused to prepare deeds to make all her property over for the reasons above suggested, she then said that she wanted her son Amos to have a deed for the home farm (the one conveyed by the deed in question) so he would be protected whether this suit was brought or not; and that her husband and she also had always intended this farm for Amos (the defendant); that he had been a good and dutiful son and the only of her children (boys) who had stood by her. But this is not all. The deed was dated the ioth October, 1902—and on the following day in spite of the fact that the plaintiff declares she had hardly signed the deed before she began to realize that she had done wrong and so stated to her son on the evening of the day the deed was executed, yet the very next day she returned to her counsel who prepared the deed to have her will drawn. She not only makes no complaint to him about the deed, but she in a manner reaffirms it by devising all the rest of her property to her remaining children, omitting to mention in her will her eldest and at that time, apparently, her favorite son except to bequeath him a wardrobe. This conduct can scarcely be reconciled with any other hypothesis than that when she made the will she was fully satisfied with the deed and intended Amos to take all it conveyed.
However without extending this opinion we desire to say *148that we have carefully considered the testimony contained in the record, and have come to the same conclusion upon the facts that was reached by the Court below. And for the reasons we have given, and for the reasons given in the clear and forcible opinion delivered in this case by the learned Judges of the Circuit Court for Kent County which we request the reporter to include in the report of this case we will affirm the decree appealed from.
(Decided March 23rd, 1905.)

Decree affirmed with costs.